Citation Nr: 0419098	
Decision Date: 07/16/04    Archive Date: 07/27/04	

DOCKET NO.  01-06 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, including bipolar disorder, anxiety 
neurosis, and personality disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1971 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  An unappealed February 1999 RO decision found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder.  

2.  Evidence received since the February 1999 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  


CONCLUSION OF LAW

The February 1999 RO decision denying the reopening of the 
claim of service connection for a psychiatric disorder is 
final; new and material evidence has been received and the 
claim of entitlement to service connection for a psychiatric 
disorder to include bipolar disorder, anxiety neurosis, and 
personality disorder is reopened.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With consideration that the only final decision the Board is 
reaching herein is a grant with respect to finding that new 
and material evidence has been received to reopen the claim, 
the Board concludes that all requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), have been met.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The changes to 38 C.F.R. § 3.156(a) (defining new and 
material evidence), the second sentence of 38 C.F.R. 
§ 3.159(c) (application of the duty to assist in reopening a 
claim), and 38 C.F.R. § 3.159(c) (4) (iii) (medical 
examination or opinion only after new and material evidence 
is presented), are effective prospectively for claims filed 
on or after August 29, 2001.  The veteran's claim to reopen 
was filed prior to August 29, 2001.

A May 1974 RO decision denied service connection for a 
psychiatric disorder, to include anxiety neurosis and 
paranoid personality.  The veteran was notified of that 
decision in June 1974, and he did not appeal.  A February 
1999 RO decision found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  The veteran was 
notified of that decision by official letter dated in 
February 1999.  He did not appeal.  The evidence of record at 
that time included the veteran's service medical records, 
reports of VA examinations, and VA treatment records.  The VA 
records included diagnoses of anxiety neurosis, chronic, 
paranoid personality, and bipolar disorder.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  When a veteran served 90 days or 
more during a period of war and a psychosis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it was noted that 
while "not every piece of new evidence is 'material' we are 
concerned, however, that some evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter it's rating 
decision."

The evidence submitted subsequent to the February 1999 RO 
decision includes additional VA treatment records, and the 
veteran's testimony offered at a personal hearing before the 
undersigned in July 2003.  A May 2001 VA treatment record 
reflects that the veteran was being treated with a diagnosis 
of major depressive disorder.  During the veteran's personal 
hearing the veteran offered additional testimony regarding 
the history and development of his psychiatric disorder.  
With consideration that a new diagnosis has been offered, and 
the veteran's testimony providing greater clarity regarding 
the history of his disorder, the Board concludes that the 
evidence is new.  With consideration of the veteran's 
testimony, the Board concludes that this new evidence also 
contributes to the possibility of a more complete picture of 
the circumstances surrounding the origin of the veteran's 
psychiatric disorder.  Therefore, it is also material.  
Consequently, since the evidence is both new and material, 
the veteran's claim for service connection for a psychiatric 
disorder, including bipolar disorder, anxiety neurosis, and 
personality disorder must be reopened.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a psychiatric disorder, including 
bipolar disorder, anxiety neurosis, and personality disorder 
has been submitted.  To this extent only, the appeal is 
granted.  


REMAND

The veteran has indicated that he is currently receiving 
treatment at the Ponce VA Medical facility.  Records from 
this facility through May 2001 have been obtained, but 
subsequent treatment records have not been associated with 
the record on appeal.  The veteran has indicated that he 
received inservice mental health care at Fort Ord, 
California.  An April 1974 response from the National 
Personnel Records Center reflects that medical records had 
been provided, but if the date and treatment facility were 
furnished, an effort would be made to secure other medical 
records.  

In light of the above, the appeal is REMANDED for the 
following:

1.  The veteran should be contacted and 
requested to provide the most specific 
dates possible that he believes he was 
treated at Fort Ord California for mental 
health symptoms.  If the veteran provides 
dates of treatment an attempt should be 
made to request records relating to the 
veteran's mental health care at Fort Ord 
California on the dates in question.  If 
the veteran does not provide a date an 
attempt should be made to request all of 
the veteran's mental health and 
psychiatric treatment records during the 
veteran's active service, specifically 
including records relating to treatment 
at Fort Ord California.  If the search 
for the above records has negative 
results, the claims files must be 
properly documented with information 
obtained from this facility.  
Furthermore, the appellant should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist him in substantiating 
the claim.  Per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002). 

2.  The veteran's treatment records 
should be requested from the Ponce VA 
Medical facility from June 2001 until the 
present.  If the search for the above 
records has negative results, the claims 
files must be properly documented with 
information obtained from the VA 
facility(ies).  Furthermore, the 
appellant should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist him 
in substantiating the claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charle, supra.
 
3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
existence and etiology of any currently 
manifested psychiatric disorders.  The 
claims files must be made available to 
the examiner for review and the 
examination report should reflect that 
such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is as least as likely as 
not that any currently manifested 
acquired psychiatric disorder existed 
during the veteran's active service or is 
related to his active service, or whether 
any currently manifested psychosis 
existed during active service or within 
one year of discharge from active 
service.  If it cannot be determined 
whether currently manifested acquired 
psychiatric disorder is related to the 
veteran's active service, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgment, based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

4.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
In addition, the appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	CLAUDIA TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



